EXHIBIT 99.1 PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release10-010 Contact:Tony Tripodo (Chief Financial Officer) Date:July 28, 2010 Cameron Wallace (Investor Relations) Helix Reports Second Quarter 2010 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported a net loss of $85.6 million, or $(0.82) per diluted share, for the second quarter of 2010 compared with net income of $100.2 million, or $0.94 per diluted share, for the same period in 2009, and a net loss of $17.9 million, or $(0.17) per diluted share, in the first quarter of 2010.The net loss for the six months ended June 30, 2010 was $103.4 million, or $(1.00) per diluted share, compared with net income of $153.7 million, or $1.44 per diluted share, for the six months ended June 30, 2009. Second quarter 2010 results included non-cash impairment charges of $159.9 million reflecting a reduction in carrying values of oil and gas properties following reductions of reserve estimates primarily associated with the reassessment of certain fields’ economics. The net impact of the impairments in the second quarter, after income taxes, was $1.00 per diluted share. In addition, we recorded incremental depletion expense of $18.8 million in the second quarter of 2010 associated with the mid-year proved reserve reductions in our Bushwood field. Owen Kratz, President and Chief Executive Officer of Helix, stated, “Aside from the impairment charges associated with our oil and gas properties, our second quarter results reflected a sharp sequential improvement in operating income reflecting improved market activity. Three of our vessels, the Q4000, the Express and the Helix Producer I (“HP I”) have been contracted by BP to participate in the coordinated response to the oil spill in the Gulf of Mexico. However, the operating results and utilization are fairly consistent with what we expected from these assets based on existing contracts with other customers. With the HP I on hire to BP, oil and gas production from the Phoenix field was deferred from its anticipated start up in the second quarter and we now expect Phoenix production to start up late in the third quarter. Strategically, we are continuing to actively pursue potential alternatives to exit the exploration and production business although the uncertainties brought about by the oil spill will likely have an impact on our efforts.” First quarter 2010 results included the following items on a pre-tax basis: · A $17.5 million settlement of litigation related to the termination of a 2007 international construction contract. · A net reduction of $5.2 million in the carrying values of certain oil and gas properties due primarily to the deterioration of field economics resulting from a decrease in natural gas prices. The net impact of these items in the first quarter, after income taxes, was $0.14 per diluted share. Second quarter 2009 results included the following items on a pre-tax basis: · A $59.4 million gain from sale of 24.2 million shares of Cal Dive common stock. · A $43.0 million net gain associated with insurance recoveries in connection with damage caused by Hurricane Ike in September 2008, which reflected net proceeds of $102.6 million, offset by hurricane-related expenses, impairments and additional asset retirement costs. · A reduction of $11.5 million in the carrying values of certain oil and gas properties due primarily to reserve revisions. · An $8.8 million gain from the sale of Helix RDS, our former reservoir consulting business. The net impact of these items in the second quarter of 2009, after income taxes, was $0.63 per diluted share. * Summary of Results (1) (2) (in thousands, except per share amounts and percentages, unaudited) Quarter Ended Six Months Ended June 30 March 31 June 30 Revenues $ Gross Profit (Loss): Operating (3) $ 22
